SCOTT, J.,
dissenting.
I must respectfully dissent from my colleagues’ viewpoint in this case as I disagree with the underlying assumption that a weapon may be visible, or “in plain view,” yet still be “concealed” for purposes of KRS 527.020(1). In fact, “there is no support for the conclusion that a weapon may be in plain view and concealed at the same time.” State v. Potts, No. 97-T-0038,1998 WL 684158, at *2 (Ohio Ct.App. Sept. 25, 1998). Potts involved the tip of a knife sticking out from between the driver’s seat and the console which was observed by the officer from the unoccupied passenger’s side. Id. at *1.
However one may want to parse the facts in this case, the weapon here was immediately recognized by Officer Bowles as such as soon as he pointed his flashlight into the unoccupied front passenger’s seat.1 The facts being what they actually *625were at that moment, such facts do not support any “objectively reasonable” belief the weapon was concealed.2 Maryland v. Pringle, 540 U.S. 366, 371, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003).
Given that Kentucky recognizes a citizen’s right to lawfully conceal a weapon in his or her vehicle’s glove box, center console, or even in an “out of view” seat pocket, KRS 527.020(8), I see nothing but disadvantages to stretching these facts to the point of making a “plainly seen” and “plainly visible” weapon a “concealed weapon” for purposes of “probable cause” under KRS 527.020(1). What I fear this decision will lead to is a scary practice of people driving around in public places with their weapons laid out on their dashboards for extreme visibility purposes — quite an unnerving sight for a lot of families and viewers in this day and age.
Thus, I dissent.
VENTERS, J., joins.

. Although the trial judge made no factual findings concerning her overruling of the defendant's suppression motion, the evidence is clear that the barrel of the pistol (with its front sight on the terminal end of the barrel) was clearly visible and recognizable to Officer Bowles as a gun as soon as he approached the passenger's side and immediately looked down on the unoccupied passenger’s seat. Specifically, he testified he did not need to even open the door to see it and know what it was. Moreover, this semi-automatic pistol had no shell in the chamber and, thus, it would have had to have been grasped and the slide then pulled back to inject a bullet into the chamber for firing — an impossible task under these circumstances — had the occupant wanted to use it.


. Officer Perkins testified that it was around 11 p.m., he had his flashlight with him, his cruiser’s headlights and emergency lights were on, and, as trained, he was solely focused on the occupant to whom he was speaking. When Officer Bowles arrived by separate vehicle, Perkins was already on the driver’s side — with the driver between him and the passenger's seat. Perkins could not testify that he looked in the passenger's seat.